Citation Nr: 0710313	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-24 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
sinusitis, currently evaluated as 10 percent disabling.  

2.  Entitlement to an effective date earlier than 
April 12, 2004, for the assignment of a 10 percent rating for 
traumatic sinusitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision, which 
increased a noncompensable rating to 10 percent, for 
traumatic sinusitis, effective May 2004.  The RO changed the 
effective date to April 14, 2004, the date of the VA 
examination, and the date they determined that it was 
factually ascertainable that an increased in the veteran's 
sinusitis had occurred.  The veteran disagreed with the 
rating and the effective date of the compensable rating and 
the current appeal ensued.  

In July 2006, the veteran testified before the undersigned 
Veterans Law Judge (VLJ) at a Chicago, Illinois Travel Board 
hearing.  A transcript of that hearing is of record and 
associated with the claims folder.  


FINDINGS OF FACT

1.  The veteran's traumatic sinusitis is productive of no 
more than three to six non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain purulent 
discharge or crusting.  

2.  By rating decision of November 1972, service connection 
was granted for traumatic sinusitis, and a 10 percent rating 
was awarded, effective August 1972.  

3.  In August 1977, the veteran was notified that his 
compensation payments for traumatic sinusitis were 
discontinued for failure to report for a scheduled 
examination.  

4.  In an October 1978 Report of Contact, the veteran 
reopened his claim for an increased rating for traumatic 
sinusitis.  

5.  By rating decision of January 1979, the veteran's 
October 1978 examination disclosed improvement in the 
veteran's sinus condition and was awarded a noncompensable 
rating, effective October 1978, the date of claim.  He was 
notified that same month, provided his appellate rights, and 
did not appeal.  

6.  By rating decision of January 2003, an increased 
(compensable) rating for traumatic sinusitis was denied.  He 
was notified in March 2003, provided his appellate rights, 
and did not appeal.

7.  In May 2004, the veteran filed a claim for an increased 
rating for traumatic sinusitis.  

8.  By rating decision of October 2004, evaluation of 
traumatic sinusitis was increased to 10 percent.  Later, the 
rating was established effective April 12, 2004, the date of 
a VA outpatient treatment record report.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
traumatic sinusitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97; Diagnostic 
Code 6512 (2006).  

2.  An effective date earlier than April 12, 2004, is not 
warranted for the increased rating to 10 percent for 
traumatic sinusitis.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  This was accomplished.

The RO sent a letter to the veteran in July 2004 which asked 
him to submit certain information, and informed him of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claim.  In accordance with the 
duty to assist, the letter informed the veteran what evidence 
and information VA would be obtaining, and essentially asked 
the veteran to send to VA any information he had to process 
the claim.  The letter also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
VA informed the appellant of what he needed to show for an 
increased rating claim.  In view of this, the Board finds 
that the Department's duty to notify has been fully satisfied 
with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  This was accomplished in this 
case and proper VA notice and process, was performed as to 
the claims.  The Board, therefore, concludes that to proceed 
to a decision on the merits would not be prejudicial to the 
appellant in this instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claims as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

By way of a March 2006 letter, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claims, and was provided with notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered a hearing, and 
testified at a Travel Board hearing in July 2006.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Increased Rating

Service connection was established for traumatic sinusitis by 
rating decision of November 1972 and a 10 percent rating was 
awarded, effective August 1972.  In August 1977, the veteran 
was notified that his compensation payments for traumatic 
sinusitis were discontinued for failure to report for a 
scheduled examination.  By rating decision of January 1979, 
the veteran's sinusitis condition was considered to have 
improved and awarded a noncompensable rating, effective 
October 1978.  By rating decision of January 2003, an 
increased (compensable) rating for traumatic sinusitis was 
denied.  He was notified in March 2003, provided his 
appellate rights, and did not appeal.  By rating decision of 
October 2004, evaluation was increased to 10 percent for 
traumatic sinusitis, effective April 12, 2004.  This 
evaluation has been in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

This veteran's traumatic sinusitis has been evaluated as 10 
percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 
6513, which pertains to maxillary sinusitis.  Diagnostic 
Codes 6510 through 6514 pertain to various types of 
sinusitis, each of which is rated pursuant to a general 
rating formula for sinusitis.  Diagnostic Code 6510 pertains 
to chronic pansinusitis sinusitis; 6512 pertains to chronic 
frontal sinusitis; 6513 pertains to chronic maxillary 
sinusitis; and 6514 pertains to chronic sphenoid sinusitis.  
Under the general rating formula, a noncompensable evaluation 
contemplates sinusitis detected by X-ray only.  A 10 percent 
evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note following this 
section provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician. 38 C.F.R. § 4.97.  

In this instance, the veteran's claim for an increased rating 
must fail.  

The veteran was seen on a VA outpatient treatment basis in 
April 2004.  He complained of a sore throat, rhinorrhea of 
clear fluid, and sneezing.  He was treated for maxillary 
sinusitis with post nasal drip.  He was treated with 
pseudoephedrine, amoxicillin, three times a day for seven 
days, rest, and push fluids.  Washing his hands was also 
directed.  

In August 2004, the veteran underwent VA examination.  He 
complained of post nasal drip on a daily basis, seasonal 
prominence of sinusitis especially in fall, winter, and early 
spring, and bifrontal headaches.  He had not had x-rays of 
the sinuses.  He did not have tenderness, swelling, or 
deformity.  There was no inflammation or edema.  The chest 
examination was normal.  The diagnosis was chronic sinusitis 
with no pulmonary disease.  

The evidence of record shows the veteran complains of 
headaches and drainage.  He testified at July 2006 Travel 
Board hearing that he had severe symptoms 8 times per year 
but no severe symptoms on a daily basis.  He says that he 
sees physicians at VA but not specifically for sinusitis.  
The evidence of record only shows that he has been treated on 
one occasion in a year for post nasal drip and has been 
prescribed antibiotics for one week and rest.  However, there 
is no evidence of three or more incapacitating episodes per 
year or more than six incapacitating episodes per year, 
necessary for an increased rating.  Since these numbers of 
episodes have not been shown, an increased rating is not 
warranted.  


III.  Earlier Effective Date

The veteran and his representative contend, in essence, that 
an effective date earlier than April 12, 2004, for a 
compensable rating for traumatic sinusitis is warranted in 
this case.  He states that his grant of 10 percent for 
traumatic sinusitis should be reinstated back to the date 
that his compensable rating was stopped in September 1977.  
He states that his condition is not better, but worse than it 
was at that time and therefore, he should have kept his 
compensable rating.  

Generally, the effective date for the grant of an increased 
rating for a service-connected condition shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 
(Fed. Cir. 1999).  A claim for increased rating, however, 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date. 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In this case, by rating decision of November 1972, service 
connection was granted for traumatic sinusitis and a 
10 percent rating was awarded, effective August 1972.  In 
August 1977, the veteran was notified that his compensation 
payments for traumatic sinusitis were discontinued for 
failure to report for a scheduled examination.  He was 
informed in the letter that no further action could be taken 
until such time as he informed VA of his willingness to 
report for an examination.  His claim would be reconsidered 
once his examination is completed.  The veteran did not 
contact VA until October 1978, when a Report of Contact, 
indicated that the veteran wanted to reopen his claim for an 
increased rating for traumatic sinusitis.  

By rating decision of January 1979, the veteran was noted to 
have undergone an October 1978 VA examination.  The VA 
examination revealed that the veteran's condition had 
improved, and the veteran was awarded a noncompensable 
rating, effective October 1978, the date of the claim.  He 
was notified of the rating decision that same month and 
provided his appellate rights.  He did not appeal.  

By rating decision of January 2003, an increased 
(compensable) rating for traumatic sinusitis was denied.  He 
was notified by March 2003, provided his appellate rights, 
and did not appeal.  

In May 2004, the veteran filed a claim for an increased 
rating for sinusitis.  Therefore, the evidence between May 
2003 and May 2004 must be evaluated to determine whether it 
was factually ascertainable that a compensable 10 percent 
rating was warranted.  The only evidence during this period 
of time that pertains to the veteran's service-connected 
sinusitis is an April 2004 treatment report.  The RO assigned 
the 10 percent rating effective from this report.  As there 
are no other records within one year of the May 2004 claim 
for increase, the RO assigned the earliest effective date 
under the law.

The veteran testified at a Travel Board hearing in July 2006.  
It was his testimony at that time that he should be rated at 
10 percent from 1977 because his sinusitis had not gotten 
better since he was initially diagnosed.  He stated that at 
the least, his condition had worsened.  

The Board observes that his 10 percent rating was reduced to 
noncompensable in 1977 due to his failure to report for a 
scheduled examination.  The veteran did not contact VA for an 
examination for over a year, and was unable to be evaluated 
from September 1977 until October 1978.  In October 1978, the 
veteran underwent an examination and was determined to have 
improved.  Unfortunately, when the increase was denied, the 
appellant did not exercise his appellate rights and file 
disagreement with the denial.  He had one year from the date 
of notice of denial to file a notice of disagreement (NOD) to 
the denial of an increased rating for traumatic sinusitis.  
Here, the decision became final when the veteran did not 
initiate an appeal with a notice of disagreement within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 
38 C.F.R. §§ 20.201, and 20.302(a).  

Again, the veteran filed an increased rating for traumatic 
sinusitis and by rating decision of January 2003, the 
increased rating was denied.  He was notified in March 2003, 
provided his appellate rights, and again, did not exercise 
them.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held 
that when a rating decision is final, only a request for a 
revision premised on clear and unmistakable error (CUE) could 
result in the assignment of earlier effective dates.  Once a 
decision becomes final and the appeal period has passed, a 
freestanding claim for an earlier effective date attempts to 
vitiate the rule of finality.  Here, prior decisions became 
final when the veteran did not initiate an appeal.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 20.201, and 
20.302(a).  

In evaluating the veteran's current claim for an earlier 
effective date, the Board can only look to the date of the 
claim for increase, May 2004  and the medical evidence 
received within the one-year period prior to the date of the 
claim in deciding whether an earlier effective date is 
warranted.  In this matter, as stated above, it was not 
factually ascertainable that the veteran's service-connected 
traumatic sinusitis was 10 percent disabling prior to 
April 12, 2004.  There are no other reports pertaining to 
sinusitis between May 2003 and May 2004, date of the claim.  
Therefore, an effective date earlier than April 12, 2004, is 
not warranted.  




	(CONTINUED ON NEXT PAGE)





ORDER

An increased rating for traumatic sinusitis is denied.  

An effective date earlier than April 12, 2004, for the 
assignment of a 10 percent rating for traumatic sinusitis, is 
denied.  





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


